Citation Nr: 1601868	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-17 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth S. Kabb, Attorney


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1976 to January 1993.  The Veteran died in March 2012.  The appellant is the Veteran's widow.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a VA Form 9 received in April 2014 the appellant requested a hearing in this case via live videoconference.  In May 2015, a VA Form 27-0820, Report of General Information, noted a telephone call with the appellant who stated she did not want a Board hearing at this time.  In July 2015 and October 2015, the appellant's representative filed letters requesting a copy of the Veteran's case file.  The representative requested the file because they had received notice that the case was being set for a hearing and they needed to adequately prepare for the hearing.  A copy of the Veteran's file was sent to the representative in early November 2015.  In order to clarify the request for a hearing, a hearing clarification letter was sent to the appellant and her representative in late November 2015.  The letter noted that if the appellant did not respond within 30 days from the date of the letter, the Board would use the previous selection in scheduling the hearing.  To date, neither the appellant nor her representative have filed a response to the hearing clarification letter.  Because the last two letters received from the appellant's representative indicate the expectation of a hearing, this matter must be remanded to the RO for scheduling of a video conference hearing.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Since the RO schedules video conference hearings, a remand of this matter to the RO is warranted.


Accordingly, the case is REMANDED for the following action:

1.  The Appellant should be scheduled for a video conference hearing at the RO with a Veterans Law Judge of the Board sitting in Washington D.C.  Notice of the hearing date must be provided to the Appellant with a copy of such notice included in the claims file.

2.  Thereafter appropriate appellate procedures should be followed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


